GRABER, Circuit Judge,
concurring in part and dissenting in part.
I concur except with respect to the claim for constructive discharge. In my opinion, the record contains a genuine issue of material fact as to whether a reasonable person in Plaintiffs’ position would have felt forced to quit when the harasser returned to the workplace, in view of the severity and duration of the harassment. In Ellison v. Brady, 924 F.2d 872 (9th Cir.1991), we said:
We believe that in some cases the mere presence of an employee who has engaged in particularly severe or perva*75sive harassment can create a hostile work environment. To avoid liability under Title VII for failing to remedy a hostile environment, employers may even have to remove employees from the workplace if their mere presence would render the working environment hostile.19 Once again, we examine whether the mere presence of a harasser would create a hostile environment from the perspective of a reasonable woman.
Id. at 883 & n. 19 (emphasis added) (citation omitted). We also returned that case to the district court to develop the facts, recognizing that the inquiry is fact-intensive. Id. at 883. Ellison simply does not support the proposition that as a matter of law, “[t]he mere presence of the harasser, after his return from suspension, did not create a hostile work environment from the perspective of a reasonable person because no additional incidents occurred,” Majority Mem. at 3.
It also is important in this case that one reason why no additional incidents occurred was that Plaintiffs left because their harasser returned. The reasonableness of that act is, on this record, a question of fact.
For these reasons, I would reverse with respect to the constructive discharge claim but, otherwise, affirm.

. If harassers are not removed from the workplace when their mere presence creates a hostile environment, employers have not fully remedied the harassment. When employers cannot schedule harassers to work at another location or during different hours, employers may have to dismiss employees whose mere presence creates a hostile work environment. We acknowledge that in rare instances dismissal may be necessary when harassers did not realize their conduct was unlawful. However, we think that only in very, very few cases will harassers be unaware that their conduct is unlawful when that conduct is so serious that a reasonable victim would thereafter consider the harasser’s mere presence sexual harassment. In those few instances, we think it only proper to conclude that the harasser should have known that his or her conduct was unlawful. In order to avoid the loss of well-intentioned productive employees, employers must educate and sensitize their workforce.